QUESTION: May a county establish reduced speed limits and impose requirements for the posting of such speed limits on state roads?
SUMMARY: Counties may not establish speed limits and impose requirements for the posting of such speed limits on state roads. Section 316.006(3), F.S., gives counties "original jurisdiction over all streets and highways located within their boundaries except state roads, . . . ." (Emphasis supplied.) Section316.006(1), F.S., gives the Department of Transportation original jurisdiction over all state roads throughout the state. State roads are defined as "any highway designated as a state maintained road by the Department of Transportation" pursuant to s.316.003(51), F.S. In construing s. 316.006, F.S., the Third District Court of Appeal while holding that local law enforcement officers are authorized to enforce the traffic laws within the jurisdiction of a local government, including enforcement on sections of interstate highways, pursuant to s. 316.016(3), F.S., by way of dictum indicated that the exclusive jurisdiction for establishment of traffic control devices, speed limits, and signs on state roads is vested in the Department of Transportation. State v. Williams, 303 So.2d 74 (3 D.C.A. Fla., 1974). Section 316.181(2), F.S., gives the Department of Transportation authority to set maximum and minimum speed limits for travel over "those roadways under its authority. . . ." In AGO 073-451 I concluded that "the Department's power to alter the speed limit of `roadways under its authority' extends to roads that are a part of the state highway system, including connecting links and extensions thereof." On the other hand, counties are given authority to set speed limits only on "county maintained roads," as opposed to state roads. Section 316.182(2), F.S. Your question is therefore answered in the negative.